Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
At step 1, claims 1, 14-15 recites configuring a field device comprising of concrete devices, therefore; is a machine, which is a statutory category of invention.
 At step 2A, prong one, the claims 1 and 14-15 recites A method, a non-transitory computer readable medium and a device for configuring a target field device in an industrial plant by way of a mobile device, comprising: receiving configuration data characterizing behavior of a source field device in the industrial plant from the source field device through the mobile device by way of a radio interface of the mobile device, which is also supported by the source field device; receiving at least one identification feature characterizing a target field device and/or function of the target field device in the industrial plant by the mobile device by way of a radio interface of the mobile device, which is also supported by the target field device; checking by way of the mobile device, using the identification feature, whether the configuration data are suitable and/or intended for the configuration of the target field device; and in response to the configuration data being suitable and/or provided for the configuration of the target field device, transmitting at least a subset of the configuration data from the mobile device to the target field device by way of a radio interface of the mobile device which is also supported by the target field device.
The limitations of “configuring a field device”, “checking the identification” and “matching” as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind. Wherein, nothing in the claims precludes the step from being practically performed in the mind. For example, “checking” and “matching” in the context of the claim encompasses an assessment of a difference between two pieces of data and recognizing differences in the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim recites “mobile device” or “computer” the generation performed using intelligent filed device technology applying router to matching configuration data correspond to an identification feature of each field device”, are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).
The field device is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).
The limitation of “checking …”  further represents mere data gathering of information obtain from performing the abstract process of checking data mentally. The generating the signal is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g).
The limitation of “... receiving and transmitting data over the network” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “mobile device” or “computer”, in a form of processors... us(e) field device technology applying routers and communicate by mobile device” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
The limitation of “... receiving and transmitting data over the network” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
The additional element of a field device merely limits the abstract idea to a field of use. Wherein, limiting the invention to a field of use cannot provide an inventive concept. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus, the claim is not patent eligible. (MPEP 2106.05(h)).
As independent claims 2-13 and 18-20, for the same evaluation as state above, the limitations directed to obtaining data to be well-routine, and conventional. See MPEP 2106.05(d)(Il), as the resalt those claim are abstract idea. Thus, the claim is not patent eligible. (MPEP 2106.05(h)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.1	Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (2004/0199351 A1) in view of Law et al. (US 2011/0054643 A1).
Regarding claims 1 and 14-15, Ott discloses for configuring a target field device (filed devices 40, 42, 62) in an industrial plant (a process plant 10) by way of a mobile device (personal computers, workstations, PDAs 16), comprising:
 receiving configuration data characterizing behavior of a source field device in the industrial plant from the source field device through the mobile device by way of a radio interface of the mobile device, which is also supported by the source field device ([0038], Fig. 1,  a mobile  (PDA)configuration or communication device by wireless network , to the testing unit 90 via the serial port to thereby configure, control and obtain the results from the self-tests 88); 
receiving at least one identification feature characterizing a target field device and/or function of the target field device in the industrial plant by the mobile device by way of a radio interface of the mobile device, which is also supported by the target field device (Fig. 1, [0014], user interfaces 16 are connected to two separate process control/safety control nodes 18 and 20 and to a configuration database 21 via wireless communication structure);
in response to the configuration data being suitable and/or provided for the configuration of the target field device, transmitting at least a subset of the configuration data from the mobile device to the target field device by way of a radio interface of the mobile device which is also supported by the target field device ([0016], [0017], [0021]-[0023], The testing units or blocks 90 generally cause the respective self-testing routines 88 to start, monitor the operation of the routines 88 and may automatically communicate the results of the tests to other elements within the process control/safety system 10 including, for example, to one or more of the control routines 72, the safety modules 84, the user interfaces or workstations 16, or any other entity which may benefit or use the results of the on-line self-diagnostic tests 88 on the field devices 40, 42, 60 and 62 to perform some functionality within the process control/safety system 10).
Ott fails to discloses checking by way of the mobile device, using the identification feature, whether the configuration data are suitable and/or intended for the configuration of the target field device.
Law discloses checking by way of the mobile device, using the identification feature, whether the configuration data are suitable and/or intended for the configuration of the target field device ([0006], a routine monitor to monitor an operation of a process control routine and a test application comparer to determine if the operation of the process control routine during a time period includes an execution of a portion of the process control routine that is substantially similar to at least one test that is included within a test application, wherein the at least one test is to be performed within the time period).
Ott and Law are analogous art. They relate to control and monitor the field device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the testing of the process control system of Law for safe operation of on-line testing routines within field devices of Ott for providing better monitoring of the operational status of the field devices used within the process control and safety systems, without causing scheduling or connection problems and without the need to rely on maintenance or other personnel.
Regarding claim 2, Law discloses at least one identification feature is received from a plurality of field devices in each case, and wherein the receiving of the configuration data includes requesting a selection of that field device from which configuration data is to be obtained from the plurality of field devices as source field device from an operator of the mobile device ([0025], [0026], [0028],  process control system 100 of FIG. 1, workstation 105 enables a process control operator to view, modify, and/or test process control data processed by the controller 106. The controller 106 may perform one or more process control routines that have been generated by system engineer or other system personnel using the workstation 105).
Regarding claim 3, Law discloses at least one identification feature is received from a plurality of field devices in each case, and wherein the checking includes requesting from an operator of the mobile device a selection of those field devices to which the configuration data are to be sent from the plurality of field devices as target field devices ([0021], determine an event (e.g., an execution of a portion of a process control routine) is substantially similar to one or more tests by comparing parameters, functions, and/or field devices associated with the event to parameters, functions, and/or field devices specified within the one or more tests).
Regarding claim 4, Law discloses at least one identification feature characterizing the source field device and/or function of the source field device in the industrial plant is received by the mobile device, and wherein the checking includes a matching of this identification feature with the identification feature of the target field device (0021], A test application may include a test that verifies the complete input range (e.g., 0.5 bar to 35 bar) of the sensor. The test may be divided by partitioning the input range of the sensor into a test for a low range of inputs (e.g., 0.5 bar to 10 bar) to the senor and a test for a high range inputs (e.g., 10 bar to 35 bar) to the sensor. During the execution of the process control routine, the sensor may receive an input (e.g., 2 bar) that is within the low range of the sensor. When such an input is received, the example methods and apparatus may match this event to the low range sensor test).
Regarding of claim 5, Law discloses in response to the target field device being of a same type as or compatible with the source field device (field devices 110a-b) with respect to matching, the configuration data is found to be suitable for the configuration of the target field device ([0029], .
Regarding claims 6 and 18-20, Law discloses a subset of the configuration data is adapted to needs of a target field device ([0021] - [0029], [0029] The controller 106 may be coupled to a plurality of process control devices including field devices 110a-b and a pump 112 via a digital data bus 114 and an input/output (I/O) device 116. During execution of a process control routine, the controller 106 may exchange information (e.g., commands, configuration information, measurement information, status information, etc.) with the field devices 110a-b and the pump 112. This information may include parameters within process control routine functions).
Regarding claim 7, Law discloses at least one identification feature of the source field device contained in the configuration data is replaced by a new identification feature for the target field device (Fig. 7, [0112], [0020], [0006],  a routine monitor to monitor an operation of a process control routine and a test application comparer to determine if the operation of the process control routine during a time period includes an execution of a portion of the process control routine that is substantially similar to at least one test that is included within a test application, and a test application modifier to update the test application by indicating that the at least one test has been performed within the time period).
Regarding claim 8, Law discloses the configuration data is determined as no longer suitable for configuration of target field devices after a predetermined period of time has elapsed from a time at which the configuration was received by the source field device ([0045]-[00576], [0052], [0067],  the test application manager 101 may combine the results or test proofs from the tests conducted by an operator within already completed tests to form a complete test record within the test application 103. Also, the test application manager 101 may update each test with a new verification time (e.g., a new time period to conduct the test). 
Regarding claim 9, Ott discloses a position of at least one source field device, and/or a position of at least one target field device ([0003], the safety field devices to detect process conditions associated with significant events, such as the position of certain safety switches or shutdown valves, overflows or underflows in the process, the operation of important power generation or control devices), in the industrial plant is determined from a comparison of at least one identification feature of the at least one source or target field device with a plan of the industrial plant stored on the mobile device).
Regarding claim 12, Ott discloses a level measuring device, limit level measuring device, density measuring device, flow measuring device, pressure measuring device, valve, positioner, evaluation device or control device is selected as the source field device and/or as the target field device ([0018], The field devices 40 and 42 may be any desired types of field devices, such as sensors, valves, transmitters, positioners, etc.).
Regarding claim 13, Law discloses the configuration data include parameters of at least one functional rule, on a basis of which the source field device, or the target field device, processes values of at least one physical measured variable which the source or target field device has recorded ([0029],  During execution of a process control routine, the controller 106 may exchange information (e.g., commands, configuration information, measurement information, status information, etc.) with the field devices 110a-b and the pump 112. This information may include parameters within process control routine functions).

3.2	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (2004/0199351 A1) in view of Law et al. (US 2011/0054643 A1) further in view of Dewey et al. (US20140036712).
Regarding claim 10, the combination of Ott and Law disclose the limitation of claims 1 and 9, as state above, but fail to disclose the limitation of claim 10. However, Dewey discloses a route from a current position of the mobile device to a source field device and/or to a destination field device is calculated by the mobile device on a basis of the plan of the industrial plan, optimized with respect to at least one predetermined criterion (Fig. 1, [0024]-[0025], [0032], This position information can be written to the field device, stored in handheld field maintenance tool 100. the signal quality at position 30 can be evaluated over time. Thus, if position 30 is susceptible to periodic electromagnetic interference, such a study would detect such interference thereby addressing a potentially intermittent communication difficulty. The study of position 30 can be done using a software application resident in one or more field devices 10, gateway 20, or preferably tool 52 to continually or periodically monitor signal strength of each network member over time).
Dewey, Ott and Law are analogous art. They relate to control and monitor the field device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute placing the handheld field maintenance tool to identify wireless field devices of Dewey with teaching of Ott and Law, as state above, for identifying a selected field device in a process installation using a handheld field maintenance tool.

3.3	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (2004/0199351 A1) in view of Law et al. (US 2011/0054643 A1) further in view of Karschnia (US 2007/0285224 A1).
Regarding claim 11, the combination of Ott and Law disclose the limitation of claim 1, as state above, but fail to disclose the limitation of claim 11. However, Karschnia discloses the limitation of claim 11, as follow:  a position of the mobile device in the industrial plant is evaluated using signal strengths with which signals from several field devices are received by at least one radio interface of the mobile device (0019], an RF communication module is included in a field device which depending on the strength of the RF signal 24 and the sensitivity of the transmit and receive circuitry, the area covered by the RF transmission can be controlled as desired).
Karschnia, Ott and Law are analogous art. They relate to control and monitor the field device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the RF circuitry in the field device of Karschnia with teaching of Ott and Law, as state above, for easily included in existing field device configurations and a radio transmitter can make the field device information available in a local area.

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119